DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Pinel (US PG Pub. 2020/0068265).

Pinel discloses a system (also a method) of generating textual instructions from cooking videos ([0024] generating a cooking recipe, by analyzing a cooking video as well as associated audio track, Fig. 5, [0021-0023]). The generated cooking recipe describes cooking steps as well as food components used, their size and amount (Fig. 1, Fig. 5, [0020-0023]). Pinel further discloses analyzing natural languages in the cooking video (Fig. 2, #232, [0029]) and extracting text from the cooking video (Fig. 2, #242, [0049]). Pinel further discloses identifying size or amount of food components by analyzing images in the cooking video (Fig. 5, #506, [0017], [0019-0020]). 

Regarding claims 1 and 11, Pinel discloses a method and an apparatus of generating recipe information (Fig. 1, Fig. 5, [0021-0023], generating text instruction, i.e., recipe, from cooking video recordings using machine learning models), comprising:

receiving cooking content based on audio data or video data (Fig. 1, [0016-0018], cooking activities audio/video recording); 
inputting the cooking content to a recipe text generation model (Fig. 2, [0021], using various machine learning models to generating text instructions from video/audio recordings, for example, [0028], performing natural language analysis); 
[0021-0024], generating text instructions (i.e., a recipe) regarding a sequence of actions and food components used in the cooking activity based on analysis video / audio recording; also see [0018-0019], [0035], determining cooking time, food size / amount); and 
generating recipe information for preparing the food based on the recipe text generated based on the output of the recipe text generation model (Fig. 5, #512, #514, [0021-0023], generating textual instruction, i.e., recipe of cooking activities based on video/audio recording using machine learning models including natural language processing, [0027]; objection detection of food components Fig. 5, #504 [0070]).

Regarding claims 2 and 12, Pinel further discloses: 
inputting the cooking content to a description text generation model (Fig. 2, [0021-0023], generating textual instructions based on recorded cooking video/audio, performing natural language analysis, using machine learning models such as neural networks); and
 generating description text recognized from an image included in the cooking content or speech data included in the cooking content, based on an output of the description text generation model (Fig. 2, #232, natural language processing system, #242 image processing system, [0049], extract text from images using optical character recognition techniques, i.e., OCR ),
wherein the generating of the recipe information is based on the recipe text including the description text generated based on the output of the description text generation model ([0028-0029], generating textual instructions of cooking by using natural language processing techniques to process audio track of the cooking video to determine words / phrases ).

Regarding claims 3 and 13, Pinel further discloses 
inputting the image included in the cooking content to a text recognition model (Fig. 2, #242, image processing system, [0049], recognizing text in an image using optical character recognition techniques); 
generating image description text for describing an object recognized within the image included in the cooking content based on an output of the text recognition model ([0047-0050], generating text by applying image processing techniques such as OCR);
inputting the speech data included in the cooking content to a speech recognition model ([0052], analysis user’s speech to determine what a user is saying about cooking); and 
generating speech description text recognized from the speech data included in the cooking content based on an output of the speech recognition model ([0052], [0054], Fig. 2, #232, analyzing speech in an audio track of the cooking video and determine what a user is saying).

Regarding claims 4 and 14, Pinel further discloses wherein the generating of the recipe information is based on an order in which the description text is described in the cooking content ([0021-0022], the textual instruction/recipe includes a sequence of actions of cooking steps based on analyzing cooking video/audio). 

	Regarding claims 5 and 15, Pinel further discloses 
inputting the cooking content to a cooking ingredient recognition model (Fig. 5, #504, #506, [0018-0020], identifying food components, their size, shape and amounts used in the cooking activity, by performing image processing techniques, [0047]); and
generating cooking ingredient information from the image included in the cooking content based on an output of the cooking ingredient recognition model (Fig. 5, #504, #506, [0017-0020], [0035]), 
wherein the generating of the recipe information includes determining the description text as recipe information for preparing the food when a word about a cooking ingredient in the description text is included in the cooking ingredient information ([0018-0022], generating a cooking recipe based on analyzing a cooking video, the cooking recipe includes food ingredients and a sequence of actions).




Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 and 16 are related to processing unclear words as disclosed in the specification (Spec. [0188-0196], for example, food amount as “appropriately” or “enough”, temperature such as “medium heat”, “not too hot”) and a drawing (fig. 5) and determining numerical values for the unclear words.  When considering all limitations (including base limitations as well as intervening limitations) as a whole, the claimed invention defined by claim 6 or 16 is sufficient to distinguish with prior art of the record. Claims 7-10 and 17-20 further limit claims 6 and 16, respectively. These dependent claims are also allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The discovered relevant references are included in the attached PTO-892 form for completeness of the record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659